Citation Nr: 0802578	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a tongue disorder.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

4.  Entitlement to service connection for peripheral vascular 
disease.  

5.  Entitlement to service connection for a right foot/toe 
disorder.  

6.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The Board notes that the appellant filed a notice of 
disagreement in May 2004 in regard to the denial of service 
connection for hypertension, lipomas claimed as soft tissue 
sarcoma, and in regard to the evaluation assigned to the 
residuals of a fractured mandible.  In March 2005 a statement 
of the case was issued in regard to these issues.  In the May 
2005 VA Form 9, the appellant specifically stated that he was 
appealing only the issues listed above in numerical order.  
In correspondence received in November 2006, the appellant 
referenced hypertension as secondary to service-connected 
diabetes mellitus, type II, thyroid cancer, and the degree of 
impairment due to the service-connected residuals of the 
mandible fracture.  These issues are referred to the agency 
of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that additional evidence has been 
received.  The appellant has not waived initial AOJ 
consideration of the evidence.  

In addition, the Board notes that the record, to include the 
November 2007 informal hearing presentation, reflects that 
the appellant is seeking service connection for a tongue 
disorder as a result of an in-service mandible fracture, for 
which service connection was established in a February 2004 
rating decision.  In addition, he seeks service connection 
for peripheral neuropathy of the upper and lower extremities, 
a right foot/toe disorder, erectile dysfunction, and 
peripheral vascular disease, as secondary to diabetes 
mellitus, type II, for which service connection was 
established in a January 2004 rating decision.  

In regard to the tongue, the Board notes that in January 
2003, the appellant stated that, contemporaneous with the in-
service mandible fracture, his tongue was torn away under the 
right side.  He added that he has residual scar tissue 
causing it to be painful to stick out his tongue.  An October 
2003 VA examination report reflects complaints of the tongue 
having receded since the in-service mandible fracture.  The 
examiner stated that he did not appreciate any impairment of 
the tongue.  In a May 2005 treatment record, it was noted 
that the appellant believed that he had some scarring of the 
right floor of the mouth from the in-service jaw fracture, 
which had caused some ankyloglossia.  The examiner noted 
that, [w]hen pressed this doesn't cause any problems."  The 
relevant assessment was ankyloglossia, mild/minimal.  There 
is insufficient evidence upon which to base a determination 
as to whether any impairment of the tongue is related to 
service.  

In regard to the remaining disorders on appeal, all of which 
are claimed as secondary to service-connected diabetes 
mellitus, type II, the Board notes that on VA examination in 
October 2003, the lower extremities were noted to be without 
peripheral edema.  A December 2003 VA treatment record 
reflects an assessment of coronary artery disease.  An 
October 2004 VA treatment record shows an assessment of 
diabetes mellitus with neuropathy.  An April 2005 treatment 
record notes that a diabetic foot examination in January 2005 
showed loss of protective senses.  Complaints of burning in 
the toes were noted.  A July 2005 record notes decreased 
sensation in the toes, bilaterally.  There is insufficient 
evidence upon which to base a determination in regard to 
these issues.  

The Board notes that a December 2003 VA treatment record 
notes that the appellant went to his private doctor, Dr. M., 
every six months.  The Board further notes that the AOJ's 
August 2003 request for treatment records from Dr. M. only 
yielded records dated from 1996 to 2001.  If the appellant 
has additional evidence in support of his claim, he should 
submit that evidence.  

In addition, the record, to include a November 2006 statement 
from the appellant, reflects that he has had recent treatment 
at a VA Hospital in Columbia, Missouri.  VA treatment 
records, dated after 2005, have not been associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent 
treatment records from the Harry S. Truman 
Memorial Veterans' Hospital in Columbia, 
MO, from 2006 to the present, that have 
not been associated with the claims file.  
The veteran should be advised to submit 
any records of treatment by Dr. M. from 
2001 to the present.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be conducted.  The AOJ should request that 
the examiner provide an opinion in regard 
to whether any identified peripheral 
neuropathy of the upper extremities, 
peripheral neuropathy of the lower 
extremities, peripheral vascular disease, 
right foot/toe disorder, or erectile 
dysfunction is proximately due to or the 
result of a service-connected disease or 
injury, to include diabetes mellitus, type 
II, or that a service-connected disease or 
injury has chronically worsened any of the 
identified disorders, and if so, the date 
of onset of such.  In addition, the AOJ 
should request that the examiner provide 
an opinion in regard to the nature and 
etiology of any tongue disorder, and if 
so, whether it is at least as likely as 
not that any identified impairment of the 
tongue, to include ankyloglossia, is 
related to service or a service-connected 
disease or injury, to include the service-
connected residuals of a mandible 
fracture.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


